               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KENTRELL WILLIAMS,                           )
                                             )
                            Plaintiff,       )
                                             )
              vs.                            )          No. CIV-19-231-C
                                             )
DAMON HININGER, et al.,                      )
                                             )
                            Defendants.      )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff brought the present action pursuant to 42 U.S.C. § 1983, seeking

recompense for alleged violations of his constitutional rights.      Consistent with the

provisions of 28 U.S.C. § 636(b)(1)(B), this action was referred to United States

Magistrate Judge Shon T. Erwin. Judge Erwin entered a Report and Recommendation

on May 14, 2019, to which Plaintiff timely objected.

       The facts and law are accurately set out in the Magistrate Judge’s Report and

Recommendation and there is no purpose to be served in repeating them yet again. In his

Objection, Plaintiff does not challenge the legal analysis offered by Judge Erwin.

Rather, Plaintiff notes that he is unaware of the governing law, uncertain how to proceed,

and requests the Court appoint counsel to assist him.

       The Court cannot “assume the role of advocate for the pro se litigant.” Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Thus, the obligation to correct the

deficiencies outlined by Judge Erwin falls on Plaintiff.         As for the request for

appointment of counsel, “[t]here is no constitutional right to appointed counsel in a civil
case.” Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Finally, the Court notes

that Plaintiff is pursuing claims nearly identical to the claims pled in the present case in

Rashawn McKinley and Kentrell Williams v. Core Civic, et al., Case No. CIV-19-172-C.

Plaintiff may only pursue his claims in one proceeding. Thus, before Plaintiff will be

permitted to proceed further in this case, he must file a Motion seeking leave to file an

Amended Complaint. That Motion should contain enough information to enable the

Court to determine that the claims he is pursuing are distinct from those in CIV-19-172-C.

Any request to file an Amended Complaint must have a copy of the proposed Amended

Complaint attached, and must be filed within twenty (20) days.

       Accordingly, the Court ADOPTS, in its entirety, the Report and Recommendation

of the Magistrate Judge (Dkt. No. 8), and for the reasons announced therein, DISMISSES

the official capacity claims against Defendants Hininger, Hall, Plural, Battles, and Rashti

with prejudice. Plaintiff’s individual capacity claims against Defendants Hall, Miller,

Lite, Beaming, Thompson, Plural, and Hininger and the claims against Defendant Core

Civic are DISMISSED without prejudice.

       IT IS SO ORDERED this 11th day of June 2019.




                                             2
